Citation Nr: 1127193	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the request for waiver of recovery of overpayment of nonservice-connected disability pension benefits in the original calculated amount of $24,218.45 was timely.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) from Regional Office and Insurance Center in Philadelphia, Pennsylvania dated February 17, 2009.  The New York, New York, RO has jurisdiction over the claims file.  

The Veteran testified at a hearing at the New York RO before the undersigned in April 2010.  A transcript of the proceeding is of record.  It was also agreed at the hearing that the record would be held open for 60 days for him to submit additional evidence; however, no additional evidence has been received from either the Veteran or his representative.


FINDINGS OF FACT

1.  On March 24, 2008, VA sent a letter to the Veteran advising him that his nonservice-connected pension benefits were terminated; and that an overpayment would be created.

2.  On March 29, 2008, VA sent a letter to the Veteran advising him that an overpayment of $24,218.45 was created; and informing him of his right to request a waiver and of the 180-day time limitation for doing so.

3.  In February 2009, the Veteran filed a statement in which he requested to appeal the decision disallowing the waiver of the $24,218.45 overpayment.



CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA nonservice-connected disability pension benefits in the original calculated amount of $24,218.45 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter to the Veteran dated on September 11, 2007, VA proposed terminating his nonservice-connected pension.  On September 27, 2007, VA received a letter from him requesting a hearing.  On March 6, 2008, a VA letter advised him of the hearing date.  In correspondence dated on March 13, 2008, he stated that he would attend a scheduled hearing.  During a March 19, 2008 telephone call between the Veteran and VA, he withdrew his hearing request.  

A March 19, 2008, action terminated the Veteran's VA pension, thereby creating an overpayment.  He was notified of that action in a March 24, 2008, letter.  In correspondence dated on March 24, 2008, he stated that he would not be able to attend a scheduled hearing and requested another hearing.  On March 29, 2008, VA sent a letter to him advising him that an overpayment of $24,218.45 was created; and informing him of his right to request a waiver and of the 180-day time limitation for doing so.

In a letter received in April 2008, an attorney confirmed that the VA received the Veteran's request that another hearing be scheduled.  In correspondence dated on October 27, 2008, he requested a "new hearing date."

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

The evidence of record shows that the Veteran's request for waiver of overpayment was not received until February 2009, more than 180 days subsequent to the Debt Management Center's March 29, 2008, letter notifying him of the overpayment and informing him of his right to request a waiver and of the time limitation for doing so.  The claims file shows no documents which could be construed as a request for waiver prior to February 2009, nor does he dispute that he filed his request for a waiver after the 180 day limit had expired.  

The claims file does not include a copy of the March 29, 2008, letter to the Veteran notifying him of the amount of the overpayment and informing him of his right to request a waiver and of the 180-day time limitation for doing so.  However, this letter was computer generated by the Committee and was not associated with the claims file.  

Regardless of whether a copy of the notice letter is actually on file in the instant case, there is no allegation that there was a delay in the receipt of the VA notice caused by VA or due to some other mailing error.  The Veteran's arguments relate to whether the 180-day time limit began to run on March 29, 2008, not that he did not receive the letter.  Therefore, the Board finds that he received the letter and was thereby properly notified of the reason for the termination of his pension benefits and of his right to request a waiver.  

The Veteran argues that he was precluded from filing a timely request for waiver of recovery of an overpayment of VA pension benefits because he believed that his request for a hearing tolled the 180-day period.  He also contends that the March 2008 notation that he withdrew his hearing request is wrong, and in fact, he stated at that time that he still wanted a hearing.  

He points out that he requested another hearing on March 24, 2008, his attorney requested another hearing in April 2008, and he requested a hearing in October 2008.  He maintains that this due process violation, not being scheduled for a hearing before an official from the agency of original jurisdiction (AOJ), tolls the 180-period.  

However, a hearing request, or the VA's failure to schedule a hearing, is not an exception to the rule that the individual request waiver within 180 days.  The Veteran testified that a VA employee informed him via telephone that the 180-day period to file a waiver is tolled until he had his hearing.  Even assuming he received such information, "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).   

In addition, the Veteran contends that he was in ill health and bereaved over the death of his mother in April 2007.  He states that his disabilities impaired his memory and make rapid decision making a challenge.  He submitted a letter dated in December 2008 from a VA physician requesting that he be excused from jury duty because his dietary intake needed to be carefully monitored to maintain healthy blood sugar levels due to his diabetes mellitus and Crohn's disease.  

He was granted nonservice-connected pension benefits based on the following disabilities: diabetes mellitus, rated 20 percent disabling; cellulitis of the left lower extremity, rated 20 percent disabling; cellulitis of the right lower extremity, rated 20 percent disabling; Crohn's disease, rated 10 percent disabling; vitiligo on legs arms, and face, rated 10 percent disabling; and hypertension, rated 10 percent disabling.  The combined rating was 70 percent.  

Even assuming equitable tolling of the 180-day period is permissible under the statute, there remains no credible evidence that the Veteran could not understand the VA letter or request waiver within the applicable time period.  The record does not reflect that he has ever been diagnosed with a psychiatric disorder, nor has he been adjudicated as incompetent.  Merely establishing that he was ill or bereaved over the death of his mother the year before is not enough to excuse the delay in the request for waiver of the overpayment.

Accordingly, for these reasons, the preponderance of the evidence is against the claim and the appeal is denied.

VA's duty-to-assist and notification obligations are codified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  In addition, regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, these laws and regulations are not applicable to claims such as the one at issue because the statute in this case is found in Chapter 53, Title 38, United States Code, and that these provisions are relevant to Chapter 51.  Barger v. Principi, 16 Vet. App. 132 (2002).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  Chapter 53 already contains its own notice provisions which have been satisfied in this case.  The Veteran has been informed of the bases for denial of the claim, and he has been afforded the opportunity to present information and evidence in support of the claim.  

He has never been provided a hearing before an official at the AOJ.  However, at his hearing, he stated that he accepted the hearing at the RO before the undersigned Veterans Law Judge in lieu of an AOJ hearing to present his contentions that his February 2009 request for waiver was timely.  See hearing transcript (T.) at 31.  Finally, there is no indication that there is any existing evidence pertinent to the issue on appeal that has not been obtained. 




	(CONTINUED ON NEXT PAGE)


ORDER

The Veteran's request for a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $24,218.45 was not timely; the appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


